COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Victor Keith Wilson v. The State of Texas

Appellate case number:     01-18-00509-CR

Trial court case number: 95-CV-0904

Trial court:               10th District Court of Galveston County

         Appellant’s court-appointed counsel filed a brief concluding that the above-referenced
appeal is frivolous. See Anders v. California, 386 U.S. 738, 744 (1967). Appellant, acting pro se,
filed a motion requesting access to a copy of the appellate record for use in preparing a response
to appointed counsel’s brief and an extension of time to file his response. We granted appellant’s
motion, ordered that the trial court clerk provide appellant with a copy of the record, and extended
appellant’s filing deadline. Appellant has filed a motion requesting a second extension of time to
file his response to appointed counsel’s brief. Appellant argues that a second extension is necessary
because the trial court clerk has not provided him with a complete copy of the appellate record.

        We grant appellant’s motion for a second extension. If the trial court clerk has not already
done so, the trial court clerk shall provide a copy of the record, including the clerk’s record, the
reporter’s record, and any supplemental records, to appellant no later than 10 days from the date
of this order. The trial court clerk shall further certify to this Court, within 15 days of the date of
this order, the date upon which delivery of the record to appellant is made.

        Appellant’s pro se response to appointed counsel’s brief shall be filed within 40 days
of the date of this order. No further extensions shall be granted.

       It is so ORDERED.

Judge’s signature: __/s/ Harvey Brown_____
                                Acting individually

Date: __November 20, 2018____